Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Investment Savings Stock Ownership Plan Committee American Woodmark Corporation: We consent to the incorporation by reference in the registration statement No.333-141621 on Form S-8 of American Woodmark Corporation of our report dated June 4, 2012 with respect to the statements of net assets available for benefits of the American Woodmark Corporation Investment Savings Stock Ownership Plan as of December31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended, and the supplemental Schedule H, Line 4(i)–Schedule of Assets (Held at End of Year) at December31, 2011, which report appears in the December31, 2011 annual report on Form11-K of the American Woodmark Corporation Investment Savings Stock Ownership Plan. /s/ KPMG LLP Richmond, Virginia June 4, 2012
